Exhibit 10.09


GENERAL PARTNERSHIP AGREEMENT
OF
SDI OF __________________, __________________ PARTNERSHIP


CIF #____

        Sonic Restaurants, Inc. (the “Managing Partner”), an Oklahoma
corporation having its principal place of business in Oklahoma, and Sonic
Industries Inc. (“SII”), an Oklahoma corporation having its principal place of
business in Oklahoma, hereby enter into this General Partnership Agreement (this
“Agreement”) as of the ____day of ________, 20__.


ARTICLE 1: THE PARTNERSHIP

    1.01.        Formation and Name. The Managing Partner and SII hereby form a
partnership (the “Partnership”) to develop, own, operate and maintain the Sonic
Drive-in (the “Drive-in”) located at __________, __________, _________;
generally, to have the authority to engage in any and all general business
activities related to the foregoing purpose or in any way incidental to the
foregoing purpose; and to do all things necessary or appropriate for the
operation of the Partnership’s business. The name of the Partnership is the name
referred to in the title of this Agreement, and all business of the Partnership
shall be conducted under this name.

    1.02.        Term. The Partnership shall terminate on the date on which the
Partnership has sold its last assets and concluded its affairs.

    1.03.        Principal Place of Business. The Partnership shall have its
principal place of business at 101 Park Avenue, Oklahoma City, Oklahoma 73102,
or at any other location the Managing Partner may determine, effective upon
notice to the other Partners of the Partnership.

    1.04.        Registered Agent. The Managing Partner shall serve as the
registered agent of the Partnership.


ARTICLE 2: DEFINITIONS

        Unless the context of their use in this Agreement requires otherwise,
the following words and phrases shall have the following meanings when used in
initially-capitalized form in this Agreement:

    2.01.        Affiliate. The word “Affiliate” means any person or entity that
directly or indirectly controls, is controlled by, or is under common control
with another entity. The word “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the

Page 1

--------------------------------------------------------------------------------

management and policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise.

    2.02.        Capital Account. The phrase “Capital Account” means the account
established for each party to this Agreement to which the Partnership shall
credit the party’s contributions and share of profits and to which the
Partnership shall charge the party’s distributions and share of losses. If the
Partnership makes any distribution of property other than cash, it shall make
the distribution at the property’s fair market value, as reasonably determined
by the Managing Partner. The Partnership also shall credit or charge the
accounts with any non-taxable income and any costs or losses which the parties
cannot capitalize or deduct for federal income tax purposes.

    2.03.        Code. The word “Code” means the Internal Revenue Code of 1986,
as amended.

    2.04.        Fiscal Year. The phrase “Fiscal Year” means the annual period
ending on August 31 of each year.

    2.05.        License Agreement. The phrase "License Agreement" has the
meaning stated in Article 7 of this

    2.06.        Managing Partner. The word “Managing Partner” means Sonic
Restaurants, Inc., an Oklahoma corporation, and its successors.

    2.07.        Partner. The word “Partner” means each party to this Agreement.

    2.08.        Net Cash Flow. The phrase “Net Cash Flow” means, with respect
to any accounting period, the amount (if any) by which the Proceeds (including
any proceeds received from fire and casualty insurance to the extent not used to
rebuild or replace the property involved) exceed the sum of the following items:
(a) all principal and interest payments on mortgages and other indebtedness of
the Partnership and all other sums the Partnership paid to lenders; (b) all cash
expenditures (including expenditures for capital improvements) incurred by the
Partnership; and (c) any cash reserves which the Managing Partner deems
reasonably necessary for the proper operation of the Partnership, including
(without limitation) the payment of workers’ compensation insurance, multi-peril
insurance, and property taxes.

    2.09.        Ownership Interest. The phrase “Ownership Interest” means the
percentage of interest owned by each Partner in the Partnership.

    2.10.        Proceeds. The word “Proceeds” means all cash receipts and funds
the Partnership receives from any source and, also, shall include any cash
reserves which the Partnership previously set aside and which the Managing
Partner no longer deems reasonably necessary for the proper operation of the
Partnership.

    2.11.        Regulations. The word “Regulations” means any temporary or
final Treasury Regulation promulgated with regard to the Code.

Page 2

--------------------------------------------------------------------------------

    2.12.        Supervising Partner. The Phrase “Supervising Partner” has the
meaning stated in Article 6.

    2.13.        Working Partner. The phrase “Working Partner” has the meaning
stated in Article 6.


ARTICLE 3: CAPITAL CONTRIBUTIONS

    3.01.        Ownership Interest. The parties shall have the following
Ownership Interest in the Partnership:

Partner Percentage Managing Partner   99 % SII  1 %

    3.02.        Additional Capital Contributions. The Partnership will have the
right to require each of the Partners to make additional capital contributions
to the Partnership from time to time in an amount sufficient to offset all or
part of any Partnership losses. Any additional capital contributions required
will be calculated in proportion to each Partner’s Ownership Interest in the
Partnership. Additional Capital contributions to the Partnership must be made
within thirty (30) days after notice by the Partnership to the Partner. The
Managing Partner, at its discretion, may agree to finance a portion or all of
any additional capital contribution for any Partner. In such an event, the
Partner for whom the capital call is being financed must execute a promissory
note in favor of the Managing Partner and return it to the Managing Partner
within 10 days of receiving it. If no promissory note has been executed and
returned to the Managing Partner, then any unpaid capital contribution of any
Partner shall bear interest at the rate of 10.5% per year, from the date of
notice of the capital call until paid. The Managing Partner may offset any
Partnership distribution or other monies due to the obligor Partner for any
unpaid capital contribution (including accrued interest).

    3.03.        Special Provisions. The following special provisions apply to
the Capital Accounts of the Partners:

    (a)        Upon the transfer of all or part of an interest in the
Partnership, the Partnership shall carry over the Capital Account of the
transferring Partner in accordance with Regulation Section 1.704(b)(2)(iv).
However, if the transfer of an interest in the Partnership causes a termination
of the Partnership under Code Section 708(b)(1)(B), the Partnership shall adjust
the Capital Account that carries over to the transferee Partner in accordance
with Regulation Section 1.704(b) in connection with the constructive liquidation
of the Partnership under Regulation 1.708-1. In addition, the Partnership shall
treat the constructive reformation of the Partnership, for purposes of Section
1.704(b), as the formation of a new entity, and the Partnership shall determine
and maintain the Capital Accounts of the Partners of the new entity accordingly.


Page 3

--------------------------------------------------------------------------------

    (b)        The Partners intend for the provisions of this Agreement relating
to the maintenance of Capital Accounts to comply with Code Section 704(b) and
all applicable Regulations as interpreted and applied in a manner consistent
with Code Section 704(b) and the Regulations.


    (c)        If the Managing Partner determines it is prudent to modify the
manner in which the Partnership computes the Capital Accounts, or any debits or
credits to the Capital Accounts, in order to comply with the Regulations, the
Managing Partner may make the modification as long as it likely will not have a
material effect on the amounts distributable to any Partner upon the dissolution
of the Partnership. The Managing Partner also may make any adjustments necessary
or appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of capital reflected on the Partnership’s balance sheet, as
computed for book purposes, in accordance with Regulation Section
1.704(b)(2)(iv)(q), and the Managing Partner may make any appropriate
modifications if unanticipated events might otherwise cause this Agreement not
to comply with Regulation Section 1.704(b).


    3.03.        Interest and Return of Capital Contributions. The Partnership
shall not pay interest on the capital contributions or Capital Account of any
Partner. Prior to the termination of the Partnership, no Partner shall have the
right to demand the return of the Partner’s capital contribution unless the
Partnership has paid all of its liabilities (except liabilities to the Partners
as a result of their contributions) or the Partnership will have after the
return sufficient assets with which to pay those liabilities. In addition, all
of the Partners must have consented to the return. No Partner shall have the
right to demand and receive property other than cash in return for the Partner’s
capital contribution.

    3.04.        Loans. The Managing Partner and its Affiliates may loan money
to the Partnership and shall have the right to charge interest on those loans
and to take security interests in any assets acquired with the proceeds of those
loans. Loans by a Partner to the Partnership shall not constitute capital
contributions.


ARTICLE 4: DISTRIBUTIONS AND PROFITS AND LOSSES

    4.01.        Profits and Losses. All Partners shall share in the cash
distributions and profits and losses of the Partnership in proportion to their
Ownership Interest in the Partnership. The Partnership shall have the right to
require each of the Partners to make additional capital contributions to the
Partnership from time to time in an amount sufficient to offset all or part of
any Partnership losses or unfunded capital expenditures, or to maintain adequate
working capital.

    4.02.        Distributions. From time to time, not less than monthly, the
Partnership will distribute the Partnership’s Net Cash Flow to the Partners in
accordance with their percentage of Ownership Interest in the Partnership. The
Partnership shall distribute its funds to the Partners only upon approval of a
majority in interest of the Partners.

Page 4

--------------------------------------------------------------------------------


ARTICLE 5: TAX ALLOCATIONS

    5.01.        Allocations. The Partnership shall allocate each item of
Partnership income, gain, loss, deduction and credit for each Fiscal Year to the
Partners according to their percentage of Ownership Interest in the Partnership,
with the exception of goodwill amortization, which shall be allocated entirely
to the Managing Partner. If a Partner’s Ownership Interest varies during a
taxable year because of the contribution of additional capital to the
Partnership or because of the transfer of a Partner’s interest, the Partnership
shall allocate the profits and losses among the applicable Partners for each
taxable year in proportion to the Ownership interest in the Partnership each
Partner held during the taxable year in accordance with Code Section 706, using
any convention permitted by law and selected by the Managing Partner. The
Partnership shall allocate each item of income, gain, loss, deduction or credit
with regard to property contributed to the Partnership by a Partner in a manner
which takes into account any difference between the basis of the property to the
Partnership and its fair market value at the time of the contribution in
accordance with Code Section 704(c) and the Regulations solely for income tax
purposes and not for purposes of maintaining the Capital Accounts of the
Partners. The Managing Partner shall have the sole discretion to choose among
alternatives, if any, set forth in the Regulations for handling the foregoing
difference. The Managing Partner also shall have the authority to make special
allocations of tax items required under Subchapter K of the Code and the
Regulations.

    5.02.        Method of Accounting, Elections, and Tax Audits. The
Partnership shall adopt the accrual method of accounting and may make other
income tax elections as determined by the Managing Partner. The Partnership
shall not make any election excluding it from the application of the provisions
of Subchapter K of the Internal Revenue Code of 1986, as amended. The
Partnership shall bear all costs of responding to audits by the Internal Revenue
Service and of protesting or contesting adjustments by or on behalf of the
Partnership.


ARTICLE 6: ADDITIONAL PARTNERS

    6.01.        Designation of Supervising Partner and Working Partner. The
Managing Partner may make available for transfer to a Supervising Partner and/or
Working Partner up to 49% of the total Ownership Interest in the Partnership out
of the Managing Partner’s Ownership Interest in the Partnership without the
consent of any other Partner. However, if any such transfer would result in the
Managing Partner owning less than 51% of the total Ownership Interest in the
Partnership, such transfer shall be null and void to the extent such transfer
would reduce the Managing Partner’s Ownership Interest in the Partnership to
less than 51%. Any Supervising Partner or Working Partner who receives the
interest shall pay the Managing Partner a purchase price for the interest in an
amount determined by the Managing Partner, in its sole discretion.

    6.02.        Duties of the Supervising Partner. The Supervising Partner
manages the Drive-in, subject to the advice and recommendations of the Managing
Partner. The Supervising Partner will provide complete management and staffing
for the Drive-in and have responsibility for the day-to-day operations of the
Drive-in, including (without limitation) the hiring and firing of personnel, the
required accounting for the operations of the Drive-in, and the adherence to all
applicable policies

Page 5

--------------------------------------------------------------------------------

of Sonic Industries Inc. The Supervising Partner shall comply with all
obligations and duties of the Managing Partner under the License Agreement.

    6.03.        Duties of the Working Partner. The Working Partner will work as
the general manager of the Drive-in full time and have authority and
responsibility for the day-to-day operations of the Drive-in, subject to the
supervision of the Supervising Partner.

    6.04.        Compensation. The Partnership may pay the Supervising Partner
and/or Working Partner a monthly guaranteed payment (in an amount determined by
the Managing Partner) from Partnership funds. The Partnership shall treat any
such guaranteed payment as an expense of the Partnership and the Partnership
shall pay the amount whether or not the Partnership operates at a profit. The
Partnership shall not pay any other compensation to the Supervising Partner or
Working Partner except as provided by Article 4 of this Agreement.

    6.05.        Limitations on Authority of Supervising Partner and Working
Partner. Without the prior, written consent of the Managing Partner, neither the
Supervising Partner nor the Working Partner shall (a) borrow any money on behalf
of the Partnership, (b) enter into any contract which would commit the
Partnership to pay more than $5,000 during any period of time, or (c) compromise
any claim on behalf of the Partnership in excess of $5,000.


ARTICLE 7: CONDUCT OF ACTIVITIES

    7.01.        Compliance and Agreement with Terms of License Agreement. All
Partners will take all necessary and appropriate actions to have the Partnership
comply with the terms and conditions of the license agreement with SII for the
Drive-in now in existence and as later amended, renewed, converted or
substituted (the “License Agreement”). In addition, the Supervising Partner and
the Working Partner agree to become personally bound by and hereby agree to the
terms and provisions of the License Agreement relating to the safeguarding of
confidential information and any covenants not to compete provided for therein.

    7.02.        Authority of the Managing Partner. The Managing Partner has
full and final control over all of the activities of the Partnership and has the
authority to do all things deemed necessary or desirable by it in the conduct of
the business of the Partnership. If the Managing Partner serves as the licensee
under the License Agreement for the Drive-in, the Partnership shall reimburse
the Managing Partner for all royalty payments, advertising fees, and other
payments the Managing Partner has the obligation to pay to SII as the licensee
for the Drive-in. The Partnership will treat that reimbursement as an expense of
the Partnership and shall pay the amounts to the Managing Partner whether or not
the Partnership operates at a profit. The Partnership will not pay any other
compensation to the Managing Partner except as provided by Article 4 of this
Agreement.

    7.03.        Designation, Authority and Compensation of Tax Matters Partner.
The parties hereby designate the Managing Partner as the tax matters partner
pursuant to Section 6231 of the Internal Revenue Code of 1986, as amended. The
Partnership shall reimburse the tax matters partner for its expenses incurred in
representing the Partnership in any administrative or judicial

Page 6

--------------------------------------------------------------------------------

proceeding relating to the tax treatment of Partnership items. Additionally, if
the tax matters partner institutes a proceeding in any United States District
Court or Court of Claims and, therefore, has to deposit an amount equal to the
proposed increase in tax liability if the Partnership were to treat the items on
its return consistent with the asserted adjustment, the Partnership shall
advance that amount to the tax matters partner. If the court finds the tax
matters partner liable as a Partner of the Partnership for any additional tax as
a result of the adjustment to Partnership items, the tax matters partner shall
repay the Partnership an amount equal to its liability, without interest, for
any funds advanced for the payment of the tax finally determined as due.

    7.04.        Partnership Funds. The Partnership may arrange to have the
Managing Partner or its Affiliates collect the Partnership’s daily receipts,
deposit those receipts into a collective account, and pay the Partnership’s
expenses and distributions from that account. The Supervising Partner and the
Working Partner waive any right to receive interest on any positive cash
balances held by the Managing Partner or its Affiliates in the foregoing
collective account from time to time.

    7.05.        Partition. The parties expressly waive any partition rights
they may have under any applicable partnership law.


ARTICLE 8: TERMINATION OF OWNERSHIP INTEREST

    8.01.        Right to Purchase Supervising Partner’s Ownership Interests.
The Managing Partner shall have the right to purchase any or all of the
Supervising Partner’s Ownership Interest upon 30 days’ written notice pursuant
to the terms and provisions of the agreement, if any, between the Managing
Partner and the Supervising Partner. In the absence of any such agreement, the
Managing Partner shall have the right to purchase any or all of the Supervising
Partner’s Ownership Interest upon 10 days’ written notice. The Managing Partner
shall pay the Supervising Partner for the interest purchased by corporate check
within sixty (60) days after the end of the applicable notice period, and the
Managing Partner shall have the right to offset any amounts due the Partnership
or the Managing Partner from the Supervising Partner.

    8.02.        Right to Purchase Working Partner’s Ownership Interest. The
Managing Partner shall have the right to purchase any or all of the Working
Partner’s Ownership Interest upon 10 days’ written notice pursuant to the terms
and provisions of the agreement, if any, between the Managing Partner and the
Working Partner. The Managing Partner shall pay the Working Partner for the
interest purchased by corporate check within sixty (60) days after the end of
the applicable notice period, and the Managing Partner shall have the right to
offset any amounts due the Partnership or the ManagingPartner from the Working
Partner.

    8.03.        Automatic Termination of Ownership Interest. In the event of a
sale or transfer of substantially all of the assets of the Partnership, the
respective Ownership Interests of the Supervising Partner and the Working
Partner will automatically terminate immediately prior to such sale or transfer,
and any provisions in this Agreement or any other agreement between the

Page 7

--------------------------------------------------------------------------------

Managing Partner and any Partner requiring written notice prior to termination
of that Partner’s Ownership Interest will not apply.

    8.04.        Calculation of Purchase Price. The purchase price paid by the
Managing Partner to a Supervising Partner or a Working Partner for their
respective Ownership Interest will be calculated as set forth in the agreement,
if any, between the Managing Partner and the Partner. In the absence of such
agreement, the purchase price for the Partner’s Ownership Interest will equal
the original purchase price of the interest.


ARTICLE 9: TRANSFER OF OWNERSHIP INTERESTS

        No Partner, except the Managing Partner, may transfer and/or assign, in
whole or in part, his or her Ownership Interest, except to or with the consent
of the Managing Partner. For purposes of this Agreement transfer shall mean
sale, exchange, assignment, alienation, dispositon, gift, pledge, hypothecation,
encumbrance, or grant of security interest in the Ownership Interest. No
transferee of an Ownership Interest in the Partnership will become a substituted
Partner until the transferee first agrees in writing to the terms of this
Agreement. Each Partner hereby consents to the admission to the Partnership of
any transferee complying with the provisions of this Article as a substituted
Partner. No transfer of an Ownership Interest, including the transfer of less
than all of the transferor’s rights under this Agreement, or the transfer of
Ownership Interest to more than one party, shall relieve the transferor of any
responsibility for the transferor’s proportionate share of any expenses,
obligations and liabilities under this Agreement with regard to the Ownership
Interest transferred, whether arising prior or subsequent to the transfer, nor
shall any transfer require an accounting by the Partnership between the
transferor and transferee (or transferees). Until the transferee has become a
substituted Partner, the Partnership shall continue to account only to the
person to whom it was furnishing notices prior to that time pursuant to this
Agreement, and that party shall continue to exercise all of the rights
applicable to the entire Ownership Interest owned by the transferor.


ARTICLE 10: OTHER RIGHTS OF THE PARTNERS

    10.01.        Outside Activities. Each Partner and its Affiliates may have
business interests and engage in business activities in addition to those
relating to the Partnership, as long as the business interests or activities do
not violate the provisions of this Agreement. Each of the parties may engage in
whatever other activities the party chooses. Nothing in this Agreement prevents
the parties to this Agreement or their Affiliates from engaging in any other
activities, individually, jointly with others, or as a part of any other limited
liability Partnership, limited or general partnership, joint venture, or entity.
Nothing in this Agreement requires the parties to this Agreement or their
Affiliates to permit the Partnership or any Partner of the Partnership to
participate in their outside activities or to present to the Partnership or any
Partner of the Partnership any particular investment opportunity which comes to
their attention even if the opportunity meets the investment objectives of the
Partnership or any Partner of the Partnership.

    10.02.        Indemnification. The Partnership shall indemnify and hold the
Managing Partner harmless from and against any and all liabilities, claims,
causes of action, damages, losses, costs

Page 8

--------------------------------------------------------------------------------

and expenses, including (without limitation) legal and accounting fees, incurred
by the Managing Partner in connection with its services as the Managing Partner
of the Partnership as long as its conduct did not constitute (1) a breach of the
Managing Partner’s duty of loyalty to the Partnership or its Partners, (2) acts
or omissions not in good faith or which involved intentional misconduct or a
knowing violation of the law, or (3) a transaction from which the Managing
Partner derived an improper personal benefit.

    10.03.        Liability. In carrying out its duties under this Agreement,
the Managing Partner shall not bear liability to the Partnership or any Partner
for monetary damages for its breach of any duty to the Partnership or its
Partners except for acts or omissions not in good faith or which involved
intentional misconduct or a knowing violation of the law.

    10.04.        General Release and Covenant Not to Sue. The Supervising
Partner and the Working Partner hereby release Sonic Corp., its subsidiaries,
and the officers, directors, employees and agents of Sonic Corp. and its
subsidiaries from any and all claims and causes of action, known or unknown,
which may exist in favor of the Supervising Partner or the Working Partner. In
addition, the Supervising Partner and the Working Partner covenant that they
will not file or pursue any legal action or complaint against any of the
foregoing entities or persons with regard to any of the foregoing claims or
causes of action released pursuant to this section.

    10.05.        Resolution of Disputes. The following provisions apply to any
controversy between the other Partners of the Partnership and the Managing
Partner (including any director, officer, employee, agent or Affiliate of the
Managing Partner) and relating (1) to this Agreement (including any claim that
any part of this Agreement is invalid, illegal or otherwise void or voidable),
or (2) to the parties’ business activities with the Managing Partner, whether or
not related to the Partnership.

    (a)        Arbitration. The parties shall resolve the controversy by final
and binding arbitration in accordance with the Rules for Commercial Arbitration
(the “Rules”) of the American Arbitration Association in effect at the time of
the execution of this Agreement and pursuant to the following additional
provisions:


    (1)        The Federal Arbitration Act (the “Federal Act”), as supplemented
by the Oklahoma Arbitration Act (the “Oklahoma Act”) to the extent not
inconsistent with the Federal Act, shall apply to the arbitration.


    (2)        The parties shall select a sole arbitrator within 10 days after
the filing of a demand and submission in accordance with the Rules. If the
parties fail to agree on a sole arbitrator within that 10-day period or fail to
agree to an extension of that period, the arbitration shall take place before a
sole arbitrator selected in accordance with the Rules.


    (3)        The arbitration shall take place in Oklahoma City, Oklahoma, and
the arbitrator shall issue any award at the place of


Page 9

--------------------------------------------------------------------------------

arbitration. The arbitrator may conduct hearings and meetings at any other place
agreeable to the parties or, upon the motion of a party, determined by the
arbitrator as necessary to obtain significant testimony or evidence.


    (4)        The arbitrator shall have the power to authorize all forms of
discovery (including depositions, interrogatories and document production) upon
the showing of (a) a specific need for the discovery, (b) that the discovery
likely will lead to material evidence needed to resolve the controversy, and (c)
that the scope, timing and cost of the discovery is not excessive.


    (5)        The arbitrator shall not have the power to alter, modify, amend,
add to, or subtract from any term or provision of this Agreement; nor rule upon
or grant any extension, renewal or continuance of this Agreement; nor award
damages or other remedies expressly prohibited by this Agreement; nor grant
interim injunctive relief prior to the award.


    (6)        The prevailing party shall have the right to enter the award of
the arbitrator in any court having jurisdiction over one or more of the parties
or their assets. The parties specifically waive any right they may have to apply
to any court for relief from the provisions of this Agreement or from any
decision of the arbitrator made prior to the award.


    (b)        Attorneys’ Fees and Costs. The prevailing party to the
arbitration shall have the right to an award of its reasonable attorneys’ fees
and costs incurred after the filing of the demand and submission. If the
Managing Partner prevails, the award shall include an amount for that portion of
the Managing Partner’s administrative overhead reasonably allocable to the time
devoted by the Managing Partner’s in-house legal staff.



ARTICLE 11: DURATION, DISSOLUTION AND WINDING UP

    11.01.        Dissolution. The Partnership shall be dissolved upon the
occurrence of any of the following events:

  (a) The occurrence of a Final Terminating Event (as defined below);


  (b) The adjudication of bankruptcy or insolvency of the Managing Partner, or
the institution of proceedings for the liquidation of the Managing Partner by
arrangement or composition with its creditors, or the dissolution of the
Managing Partner (except as a part of a corporate merger or reorganization);


Page 10

--------------------------------------------------------------------------------

  (c) The death, resignation, judicial determination of incompetency, or
bankruptcy of any other partner, in which event the Managing Partner shall have
the right either to purchase the interest of the applicable Partner or to
terminate and liquidate the Partnership’s assets; or


  (d) The occurrence of any other event which results in the dissolution of the
Partnership under the applicable law.


        Except upon the occurrence of a Final Terminating Event, the Partnership
or any successor partnership shall not terminate, but shall continue as a
successor partnership under all of the terms of this Agreement. The successor
partnership shall succeed to all of the assets and liabilities of the
Partnership. As used throughout this Agreement, the word “Partnership” shall
include any successor partnership.

    11.02.        Dissolution and Winding Up. Upon the occurrence of a Final
Terminating Event, the Managing Partner shall wind up the affairs of the
Partnership and shall make a final accounting. As used in this Agreement, the
phrase “Final Terminating Event” shall mean (a) the expiration of the fixed term
of the Partnership or (b) the giving of notice to the Partners by the Managing
Partner of its election to terminate and wind up the affairs of the Partnership.
Promptly upon the occurrence of a Final Terminating Event, the Partnership shall
sell or convert to cash or cash-equivalent assets (which may include negotiable
promissory notes, installment sales contracts, or similar instruments) all
non-cash assets of the Partnership. The Partnership shall apply the assets first
to the payment of all Partnership liabilities or to the setting up of reserves
or escrow accounts for existing liabilities. The Partnership shall allocate all
items of income, gain, loss, deduction and credit among the parties in
accordance with this Agreement and shall distribute all assets available for
distribution to all parties in the ratio of the positive balances in their
Capital Accounts.


ARTICLE 12: GENERAL PROVISIONS

    12.01.        Notice. All notices, requests, demands, and other
communications made hereunder must be in writing and will be deemed to have been
given, if delivered personally or sent by facsimile or registered or certified
mail, return receipt requested, postage and charges prepaid, addressed as
follows: if to the Partnership or the Managing Partner at the address listed in
Article 1 as the principal place of business; if to a Supervising Partner or
Working Partner, at the address listed in the respective Partner’s agreement
with the Managing Partner. All notices run from the date the party delivers the
notice to the other party or three business days after the party places the
notice in the mail or with the delivery service. Each party may change the
party’s address by giving written notice to the other parties.

    12.02.        Entire Agreement. Except for the written assignment and
assumption agreement entered into between the Managing Partner and any Working
Partner or any Supervising Partner this Agreement constitutes the entire
agreement of the parties with regard to the subject matter of this Agreement and
replaces and supersedes all other written and oral agreements and statements of
the parties relating to the subject matter of this Agreement.

Page 11

--------------------------------------------------------------------------------

    12.03.        Governing Law. Notwithstanding the place where the parties
execute this Agreement, the internal laws of Oklahoma shall govern the
construction of the terms and the application of the provisions of this
Agreement.

    12.04.        Headings. The headings used in this Agreement appear strictly
for the parties’ convenience in identifying the provisions of this Agreement and
shall not affect the construction or interpretation of the provisions of this
Agreement.

    12.05.        Binding Effect. This Agreement binds and inures to the benefit
of the parties and their respective successors, legal representatives, heirs and
permitted assigns.

    12.06.        Amendments. No amendments to this Agreement shall become
effective unless agreed to in writing by the Partners whose Ownership Interests
equal a majority of the outstanding Ownership Interests. However, any amendment
which changes the amount of a Partner’s Ownership Interest in the Partnership
shall require the written consent of that Partner.

    12.07.        Waiver. The failure of a party to insist in any one or more
instances on the performance of any term or condition of this Agreement shall
not operate as a waiver of any future performance of that term or condition.

    12.08.        Interpretation. The use of the masculine, feminine, or neuter
genders in this Agreement, when appropriate, shall include the masculine,
feminine or neuter gender, and the use of the singular, when appropriate, shall
include the plural, and vice versa.

    12.09.        Severability. If a court of competent jurisdiction holds any
provision of this Agreement invalid or ineffective with respect to any person or
circumstance, the holding shall not affect the remainder of this Agreement or
the application of this Agreement to any other person or circumstance. If a
court of competent jurisdiction holds any provision of this Agreement too broad
to allow enforcement of the provision to its full extent, the court shall have
the power and authority to enforce the provision to the maximum extent permitted
by law and may modify the scope of the provision accordingly pursuant to an
order of the court.

        In witness of their agreement, the parties have executed this Agreement
as of the day and year first set forth above.

Managing Partner:   Sonic Restaurants, Inc.  
 
By:
      

--------------------------------------------------------------------------------

(Vice) President     SII:   Sonic Industries, Inc.  
 
By:
      

--------------------------------------------------------------------------------

(Vice) President

Page 12

--------------------------------------------------------------------------------


OPERATING AGREEMENT
OF
SDI OF __________________, __________________, L.L.C.

        Sonic Restaurants, Inc. (the “Manager”), an Oklahoma corporation having
its principal place of business in Oklahoma, and Sonic Industries Inc. (“SII”),
an Oklahoma corporation having its principal place of business in Oklahoma,
hereby enter into this Operating Agreement (this “Agreement”) as of the ____ day
of __________, 200_.


ARTICLE I: FORMATION OF LIMITED LIABILITY COMPANY

    1.01.        Formation and Name. The Manager and SII hereby form a limited
liability company, designated SDI of __________, __________, L.L.C. (the
“Company”), pursuant to the Oklahoma Limited Liability Company Act (the “Act”),
to develop, own, operate and maintain the Sonic Drive-in (the “Drive-in”)
located at __________, __________, _________; generally, to have the authority
to engage in any and all general business activities related to the foregoing
purpose or in any way incidental to the foregoing purpose; and to do all things
necessary or appropriate for the operation of the Company’s business, including
(without limitation) the acts specified in Section 2003 of the Act.

    1.02.        Term. The term of the Company shall commence on the filing of
its articles of organization with the Oklahoma Secretary of State and shall
terminate on the date on which the Company has sold its last assets and
concluded its affairs, unless sooner terminated as provided in this Agreement.

    1.03.        Principal Place of Business. The Company shall have its
principal place of business at 101 Park Avenue, Oklahoma City, Oklahoma 73102,
or at any other location the Manager may determine, effective upon notice to the
other Members of the Company.

    1.04.        Registered Agent. The Manager shall serve as the registered
agent of the Company.


ARTICLE II: DEFINITIONS

        Unless the context of their use in this Agreement requires otherwise,
the following words and phrases shall have the following meanings when used in
initially-capitalized form in this Agreement:

    2.01.        Affiliate. The word “Affiliate” means any person or entity that
directly or indirectly controls, is controlled by, or is under common control
with another entity. The word “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise.

Page 1

--------------------------------------------------------------------------------

    2.02.        Capital Account. The phrase “Capital Account” means the account
established for each party to this Agreement to which the Company shall credit
the party’s contributions and share of profits and to which the Company shall
charge the party’s distributions and share of losses. If the Company makes any
distribution of property other than cash, it shall make the distribution at the
property’s fair market value, as reasonably determined by the Manager. The
Company also shall credit or charge the accounts with any non-taxable income and
any costs or losses which the parties cannot capitalize or deduct for federal
income tax purposes.

    2.03.        Code. The word “Code” means the Internal Revenue Code of 1986,
as amended.

    2.04.        Fiscal Year. The phrase “Fiscal Year” means the annual period
ending on August 31 of each year.

    2.05.        License Agreement. The phrase "License Agreement" has the
meaning stated in Article VI of this

    2.06.        Manager. The word “Manager” means Sonic Restaurants, Inc., an
Oklahoma corporation, and its successors.

    2.07.        Member. The word “Member” means each party to this Agreement.

    2.08.        Net Cash Flow. The phrase “Net Cash Flow” means, with respect
to any accounting period, the amount (if any) by which the Proceeds (including
any proceeds received from fire and casualty insurance to the extent not used to
rebuild or replace the property involved) exceed the sum of the following items:
(a) all principal and interest payments on mortgages and other indebtedness of
the Company and all other sums the Company paid to lenders; (b) all cash
expenditures (including expenditures for capital improvements) incurred by the
Company; and (c) any cash reserves which the Manager deems reasonably necessary
for the proper operation of the Company, including (without limitation) the
payment of workers’ compensation insurance, multi-peril insurance, and property
taxes.

    2.09.        Ownership Interests. The phrase ” Ownership Interests” means
the percentage interests of the Members in the Company.

    2.10.        Proceeds. The word “Proceeds” means all cash receipts and funds
the Company receives from any source and, also, includes any cash reserves which
the Company previously set aside and which the Manager no longer deems
reasonably necessary for the proper operation of the Company.

    2.11.        Regulations. The word “Regulations” means any temporary or
final Treasury Regulation promulgated with regard to the Code.

    2.12.        Supervisor. The word “Supervisor” has the meaning stated in
Article VI.

Page 2

--------------------------------------------------------------------------------

    2.13.        Working Manager. The phrase “Working Manager” has the meaning
stated in Article VI.


ARTICLE III: CAPITAL CONTRIBUTIONS

    3.01.        Ownership Interests. The parties shall have the following
Ownership Interests in the Company:

Member Percentage Manager   99 % SII  1 %

        The Company will have the right to require each of the Members to make
additional capital contributions to the Company from time to time in an amount
sufficient to offset all or part of any Company losses. Any additional capital
contributions required will be calculated in proportion to each Member’s
Ownership Interest in the Company. Capital contributions to the Company must be
made within thirty (30) days after notice by the Company to the Members. The
Manager, at its discretion, may agree to finance a portion or all of any
additional capital contribution for any Member. In such an event, the Member for
whom the capital call is being financed must execute a promissory note in favor
of the Manager and return it to the Manager within 10 days of receiving it. If
no promissory note has been executed and returned to the Manager, then any
unpaid capital contribution of any Member shall bear interest at the rate of
10.5% per year, until paid. The Manager may offset any Company distribution or
other monies due to the obligor Member for any unpaid capital contribution
(including accrued interest).

    3.02.        Special Provisions. The following special provisions apply to
the Capital Accounts of the Members:

    (a)        Upon the transfer of all or part of an interest in the Company,
the Company will carry over the Capital Account of the transferring Member in
accordance with Regulation Section 1.704(b)(2)(iv). However, if the transfer of
an interest in the Company causes a termination of the Company under Code
Section 708(b)(1)(B), the Company will adjust the Capital Account that carries
over to the transferee Member in accordance with Regulation Section 1.704(b) in
connection with the constructive liquidation of the Company under Regulation
1.708-1. In addition, the Company will treat the constructive reformation of the
Company, for purposes of Section 1.704(b), as the formation of a new entity, and
the Company will determine and maintain the Capital Accounts of the Members of
the new entity accordingly.


    (b)        The Members intend for the provisions of this Agreement relating
to the maintenance of Capital Accounts to comply with Code Section 704(b) and
all applicable Regulations as interpreted and applied in a manner consistent
with Code Section 704(b) and the Regulations.


Page 3

--------------------------------------------------------------------------------

    (c)        If the Manager determines it is prudent to modify the manner in
which the Company computes the Capital Accounts, or any debits or credits to the
Capital Accounts, in order to comply with the Regulations, the Manager may make
the modification as long as it likely will not have a material effect on the
amounts distributable to any Member upon the dissolution of the Company. The
Manager also may make any adjustments necessary or appropriate to maintain
equality between the Capital Accounts of the Members and the amount of capital
reflected on the Company’s balance sheet, as computed for book purposes, in
accordance with Regulation Section 1.704(b)(2)(iv)(q), and the Manager may make
any appropriate modifications if unanticipated events might otherwise cause this
Agreement not to comply with Regulation Section 1.704(b).


    3.03.        Interest and Return of Capital Contributions. The Company will
not pay interest on the capital contributions or Capital Account of any Member.
Prior to the termination of the Company, no Member will have the right to demand
the return of the Member’s capital contribution unless the Company has paid all
of its liabilities (except liabilities to the Members as a result of their
contributions) or the Company will have after the return sufficient assets with
which to pay those liabilities. In addition, all of the Members must have
consented to the return. No Member will have the right to demand and receive
property other than cash in return for the Member’s capital contribution.

    3.04.        Loans. The Manager and its Affiliates may loan money to the
Company and have the right to charge interest on those loans and to take
security interests in any assets acquired with the proceeds of those loans.
Loans by a Member to the Company will not constitute capital contributions.


ARTICLE IV: DISTRIBUTIONS

        From time to time, not less than monthly, the Company will distribute
the Company’s Net Cash Flow to the Members in accordance with their percentage
of Ownership Interests in the Company.


ARTICLE V: TAX ALLOCATIONS

    5.01.        Allocations. The Company will allocate each item of Company
income, gain, loss, deduction and credit for each Fiscal Year to the Members
according to their Ownership Interests in the Company, with the exception of
goodwill amortization, which will be allocated entirely to the Manager. If a
Member’s Ownership Interest varies during a taxable year because of the
contribution of additional capital to the Company or because of the transfer of
a Member’s interest, the Company will allocate the profits and losses among the
applicable Members for each taxable year in proportion to the Ownership Interest
in the Company each Member held during the taxable year in accordance with Code
Section 706, using any convention permitted by law and selected by the Manager.
The Company will allocate each item of income, gain, loss, deduction or credit
with regard to property contributed to the Company by a Member in a manner which
takes into account

Page 4

--------------------------------------------------------------------------------

any difference between the basis of the property to the Company and its fair
market value at the time of the contribution in accordance with Code Section
704(c) and the Regulations solely for income tax purposes and not for purposes
of maintaining the Capital Accounts of the Members. The Manager has the sole
discretion to choose among alternatives, if any, set forth in the Regulations
for handling the foregoing difference. The Manager also has the authority to
make special allocations of tax items required under Subchapter K of the Code
and the Regulations.

    5.02.        Method of Accounting, Elections, and Tax Audits. The Company
will adopt the accrual method of accounting and may make other income tax
elections as determined by the Manager. The Company will not make any election
excluding it from the application of the provisions of Subchapter K of the
Internal Revenue Code of 1986, as amended. The Company will bear all costs of
responding to audits by the Internal Revenue Service and of protesting or
contesting adjustments by or on behalf of the Company.


ARTICLE VI: CONDUCT OF ACTIVITIES

    6.01.        Compliance and Agreement with Terms of License Agreement. The
Manager, SII, Supervisor and Working Manager will take all necessary and
appropriate actions to have the Company comply with the terms and conditions of
the license agreement with Sonic Industries Inc. for the Drive-in now in
existence and as later amended, renewed, converted or substituted (the “License
Agreement”). In addition, the Supervisor and the Working Manager agree to become
personally bound by and hereby agree to the terms and provisions of the License
Agreement relating to the safeguarding of confidential information and any
covenants not to compete provided for therein.

    6.02.        Authority of the Manager. The Manager has full and final
control over all of the activities of the Company and has the authority to do
all things deemed necessary or desirable by it in the conduct of the business of
the Company, including (without limitation) the actions specified in Section
2003 of the Act. If the Manager serves as the licensee under the License
Agreement for the Drive-in, the Company shall reimburse the Manager for all
royalty payments, advertising fees, and other payments the Manager has the
obligation to pay to Sonic Industries Inc. as the licensee for the Drive-in. The
Company will treat that reimbursement as an expense of the Company and pay the
amounts to the Manager whether or not the Company operates at a profit. The
Company will not pay any other compensation to the Manager except as provided by
Article IV of this Agreement.

    6.03(a).        Designation of the Supervisor. The Manager may make
available for transfer to a Supervisor up to 49% of the total Ownership
Interests in the Company out of the Manager’s Ownership Interest without the
consent of any other Member. However, if any such transfer would result in the
Manager owning less than 51% of the total Ownership Interests in the Company,
such transfer shall be null and void to the extent such transfer would reduce
the Manager’s Ownership Interests in the Company to less than 51%. Any
Supervisor who receives the interest must pay the Manager a purchase price for
the interest in an amount determined by the Manager, in its sole discretion.

Page 5

--------------------------------------------------------------------------------

    6.03(b).        Duties and Compensation of the Supervisor. The Supervisor
will manage the Drive-in, subject to the advice and recommendations of the
Manager. The Supervisor provides complete management and staffing for the
Drive-in and has responsibility for the day-to-day operations of the Drive-in,
including (without limitation) the hiring and firing of personnel, the required
accounting for the operations of the Drive-in, and the adherence to all
applicable policies of Sonic Industries Inc. The Supervisor must comply with all
obligations and duties of the Manager under the License Agreement. The Company
may pay the Supervisor a monthly guaranteed payment (in an amount determined by
the Manager) from Company funds. The Company will treat any guaranteed payment
to the Supervisor as an expense of the Company and the Company will pay the
amount whether or not the Company operates at a profit. The Company shall not
pay any other compensation to the Supervisor except as provided by Article IV of
this Agreement.

    6.04(a).        Designation of Working Manager. The Manager may make
available for transfer to a Working Manager up to 49% of the total Ownership
Interests in the Company out of the Manager’s Ownership Interest without the
consent of any other Member. However, if any such transfer would result in the
Manager owning less than 51% of the total Ownership Interests in the Company,
such transfer will be null and void to the extent such transfer would reduce the
Manager’s Ownership Interest in the Company to less than 51%. Any Working
Manager who receives a Member Interest must pay the Manager a purchase price for
the interest in an amount determined by the Manager, in its sole discretion.

    6.04(b).        Duties and Compensation of the Working Manager. The Working
Manager will work as the general manager of the Drive-in full time and has the
authority and responsibility for the day-to-day operations of the Drive-in,
subject to the supervision of the Supervisor. The Company will pay the Working
Manager a monthly guaranteed payment (in an amount determined by the Manager)
from Company funds. The Company will treat the guaranteed payment of the Working
Manager as an expense of the Company and the Company will pay the amount whether
or not the Company operates at a profit. The Company shall not pay any other
compensation to the Working Manager except as provided by Article IV of this
Agreement. The Working Manager shall constitute a Member of the Company but
shall not constitute a “manager” of the Company as defined by the Act.

    6.05.        Designation, Authority and Compensation of Tax Matters Partner.
The parties hereby designate the Manager as the tax matters partner pursuant to
Section 6231 of the Internal Revenue Code of 1986, as amended. The Company shall
reimburse the tax matters partner for its expenses incurred in representing the
Company in any administrative or judicial proceeding relating to the tax
treatment of Company items. Additionally, if the tax matters partner institutes
a proceeding in any United States District Court or Court of Claims and,
therefore, has to deposit an amount equal to the proposed increase in tax
liability if the Company were to treat the items on its return consistent with
the asserted adjustment, the Company shall advance that amount to the tax
matters partner. If the court finds the tax matters partner liable as a member
of the Company for any additional tax as a result of the adjustment to Company
items, the tax matters partner shall repay the Company an amount equal to its
liability, without interest, for any funds advanced for the payment of the tax
finally determined as due.

Page 6

--------------------------------------------------------------------------------

    6.06.        Limitations on Authority of Supervisor and Working Manager.
Without the prior, written consent of the Manager, neither the Supervisor nor
the Working Manager shall (a) borrow any money on behalf of the Company, (b)
enter into any contract which would commit the Company to pay more than $5,000
during any period of time, or (c) compromise any claim on behalf of the Company
in excess of $5,000.

    6.07.        Company Funds. The Company may arrange to have the Manager or
its Affiliates collect the Company’s daily receipts, deposit those receipts into
a collective account, and pay the Company’s expenses and distributions from that
account. The Supervisor and the Working Manager waive any right to receive
interest on any positive cash balances held by the Manager or its Affiliates in
the foregoing collective account from time to time.

    6.08.       Restrictions on Powers. Except as otherwise provided in this
Agreement or by the Act, a Member does not have the authority or power to bind
or act on behalf of the Company or any other Member. A Member does not have the
right or power to take any action which would change the Company to a general
partnership, change the limited liability of a Member, or affect the status of
the Company for federal income tax purposes. Unless authorized by this
Agreement, no Member, agent or employee of the Company shall have any power or
authority to bind the Company in any way, to pledge its credit, or to render it
liable pecuniarily for any purpose.


ARTICLE VII: TERMINATION OF OWNERSHIP INTERESTS

    7.01.        Right to Purchase Supervisor’s Ownership Interests. The Manager
has the right to purchase any or all of the Ownership Interests of the
Supervisor upon 30 days’written notice pursuant to the terms and provisions of
the agreement, if any, between the Manager and the Supervisor. In the absence of
any such agreement, the Manager has the right to purchase any or all of the
Supervisor’s Ownership Interests upon 10 days’ written notice. The Manager will
pay the Supervisor for the interest purchased by corporate check within sixty
(60) days after the end of the applicable notice period, and the Manager has the
right to offset any amounts due the Company or the Manager from the Supervisor.

    7.02.        Right to Purchase Working Manager’s Ownership Interests. The
Manager has the right to purchase any or all of the Ownership Interests of the
Working Manager upon 10 days’ written notice pursuant to the terms and
provisions of the agreement, if any, between the Manager and the Working
Manager. The Manager will pay the Working Manager for the Member Interest
purchased by corporate check within sixty (60) days after the end of the
applicable notice period, and the Manager has the right to offset any amounts
due the Company or the Manager from the Working Manager.

    7.03.        Automatic Termination of Ownership Interests. In the event of a
sale or transfer of substantially all of the assets of the Company, the
respective Ownership Interests of the Supervisor and the Working Manager will
automatically terminate immediately upon such sale or transfer, and any
provisions in this Agreement or any other agreement between the Manager and any
Member requiring written notice prior to termination of that Member’s Ownership
Interest will not apply.

Page 7

--------------------------------------------------------------------------------

    7.04.        Calculation of Purchase Price. The purchase price paid by the
Manager to a Member for his/her respective Ownership Interests will be
calculated as set forth in the agreement, if any, between the Manager and the
Member. In the absence of such agreement, the purchase price for the Member’s
Ownership Interest will equal the original purchase price of the interest.


ARTICLE VIII: TRANSFER OF OWNERSHIP INTERESTS

        No Member (except for transfers to or from the Manager, including
transfers contemplated under this Agreement) has the authority to sell, transfer
or pledge an Ownership Interest, unless made with the consent of the Manager. No
transferee of an Ownership Interest in the Company will become a substituted
member until the transferee first agrees in writing to the terms of this
Agreement. Each Member hereby consents to the admission to the Company of any
transferee complying with the provisions of this Article as a substituted
member. No transfer of an Ownership Interest, including the transfer of less
than all of the transferor’s rights under this Agreement, or the transfer of
Ownership Interest to more than one party, shall relieve the transferor of any
responsibility for the transferor’s proportionate share of any expenses,
obligations and liabilities under this Agreement with regard to the Ownership
Interest transferred, whether arising prior or subsequent to the transfer, nor
shall any transfer require an accounting by the Company between the transferor
and transferee (or transferees). Until the transferee has become a substituted
member, the Company shall continue to account only to the person to whom it was
furnishing notices prior to that time pursuant to this Agreement, and that party
shall continue to exercise all of the rights applicable to the entire Ownership
Interest owned by the transferor.


ARTICLE IX: OTHER RIGHTS OF THE MEMBERS

    9.01.        Outside Activities. Each Member and its Affiliates may have
business interests and engage in business activities in addition to those
relating to the Company, as long as the business interests or activities do not
violate the provisions of this Agreement. Each of the parties may engage in
whatever other activities the party chooses. Nothing in this Agreement prevents
the parties to this Agreement or their Affiliates from engaging in any other
activities, individually, jointly with others, or as a part of any other limited
liability company, limited or general partnership, joint venture, or entity.
Nothing in this Agreement requires the parties to this Agreement or their
Affiliates to permit the Company or any Member of the Company to participate in
their outside activities or to present to the Company or any Member of the
Company any particular investment opportunity which comes to their attention
even if the opportunity meets the investment objectives of the Company or any
Member of the Company.

    9.02.        Indemnification. The Company will indemnify and hold the
Manager harmless from and against any and all liabilities, claims, causes of
action, damages, losses, costs and expenses, including (without limitation)
legal and accounting fees, incurred by the Manager in connection with its
services as the manager of the Company as long as its conduct did not constitute
(1) a breach of the Manager’s duty of loyalty to the Company or its Members, (2)
acts or omissions not in good faith or which involved intentional misconduct or
a knowing violation of the law, or (3) a transaction from which the Manager
derived an improper personal benefit.

Page 8

--------------------------------------------------------------------------------

    9.03.        Liability. In carrying out its duties under this Agreement, the
Manager will not bear liability to the Company or any Member for monetary
damages for its breach of any duty to the Company or its Members except for acts
or omissions not in good faith or which involved intentional misconduct or a
knowing violation of the law.

    9.04.        General Release and Covenant Not to Sue. The Supervisor and the
Working Manager hereby release Sonic Corp., its subsidiaries, and the officers,
directors, employees and agents of Sonic Corp. and its subsidiaries from any and
all claims and causes of action, known or unknown, which may exist in favor of
the Supervisor or the Working Manager. In addition, the Supervisor and the
Working Manager covenant that the Supervisor and the Working Manager shall not
file or pursue any legal action or complaint against any of the foregoing
entities or persons with regard to any of the foregoing claims or causes of
action released pursuant to this section.

    9.05.        Resolution of Disputes. The following provisions apply to any
controversy between the other Members of the Company and the Manager (including
any director, officer, employee, agent or Affiliate of the Manager) and relating
(1) to this Agreement (including any claim that any part of this Agreement is
invalid, illegal or otherwise void or voidable), or (2) to the parties’ business
activities with the Manager, whether or not related to the Company.

    (a)        Arbitration. The parties will resolve the controversy by final
and binding arbitration in accordance with the Rules for Commercial Arbitration
(the “Rules”) of the American Arbitration Association in effect at the time of
the execution of this Agreement and pursuant to the following additional
provisions:


    (1)        The Federal Arbitration Act (the “Federal Act”), as supplemented
by the Oklahoma Arbitration Act (the “Oklahoma Act”) to the extent not
inconsistent with the Federal Act, will apply to the arbitration.


    (2)        The parties will select a sole arbitrator within 10 days after
the filing of a demand and submission in accordance with the Rules. If the
parties fail to agree on a sole arbitrator within that 10-day period or fail to
agree to an extension of that period, the arbitration will take place before a
sole arbitrator selected in accordance with the Rules.


    (3)        The arbitration will take place in Oklahoma City, Oklahoma, and
the arbitrator will issue any award at the place of arbitration. The arbitrator
may conduct hearings and meetings at any other place agreeable to the parties
or, upon the motion of a party, determined by the arbitrator as necessary to
obtain significant testimony or evidence.


    (4)        The arbitrator will have the power to authorize all forms of
discovery (including depositions, interrogatories and


Page 9

--------------------------------------------------------------------------------

  document production) upon the showing of (a) a specific need for the
discovery, (b) that the discovery likely will lead to material evidence needed
to resolve the controversy, and (c) that the scope, timing and cost of the
discovery is not excessive.


    (5)        The arbitrator will not have the power to alter, modify, amend,
add to, or subtract from any term or provision of this Agreement; nor rule upon
or grant any extension, renewal or continuance of this Agreement; nor award
damages or other remedies expressly prohibited by this Agreement; nor grant
interim injunctive relief prior to the award.


    (6)        The prevailing party will have the right to enter the award of
the arbitrator in any court having jurisdiction over one or more of the parties
or their assets. The parties specifically waive any right they may have to apply
to any court for relief from the provisions of this Agreement or from any
decision of the arbitrator made prior to the award.


    (b)        Attorneys’ Fees and Costs. The prevailing party to the
arbitration will have the right to an award of its reasonable attorneys’ fees
and costs incurred after the filing of the demand and submission. If the Manager
prevails, the award shall include an amount for that portion of the Manager’s
administrative overhead reasonably allocable to the time devoted by the
Manager’s in-house legal staff.



ARTICLE X: DURATION, DISSOLUTION AND WINDING UP

    10.01.        Duration. The Company will continue in existence until the
expiration of its term as provided in Article I of this Agreement, unless
terminated pursuant to the provisions of this Article. The Company will dissolve
upon the occurrence of a Final Terminating Event, upon the adjudication of
insolvency of the Manager, upon the institution of proceedings for the
liquidation of the Manager by arrangement or composition with its creditors,
upon the dissolution of the Manager (except as a part of a corporate merger or
reorganization), or upon the occurrence of any event which under the Act causes
the dissolution of a limited liability company. Except upon the occurrence of a
Final Terminating Event, the Company or any successor limited liability company
will not terminate, but will continue as a successor limited liability company
under all of the terms of this Agreement. The successor limited liability
company will succeed to all of the assets and liabilities of the Company. As
used throughout this Agreement, the word “Company” shall include any successor
limited liability company.

    10.02.        Dissolution and Winding Up. Upon the occurrence of a Final
Terminating Event, the Manager will wind up the affairs of the Company and make
a final accounting. As used in this Agreement, the phrase “Final Terminating
Event” means (a) the expiration of the fixed term of the Company or (b) the
giving of notice to the Members by the Manager of its election to terminate and
wind up the affairs of the Company. Promptly upon the occurrence of a Final
Terminating Event,

Page 10

--------------------------------------------------------------------------------

the Company will sell or convert to cash or cash-equivalent assets (which may
include negotiable promissory notes, installment sales contracts, or similar
instruments) and all non-cash assets of the Company. The Company will apply the
assets first to the payment of all Company liabilities or to the setting up of
reserves or escrow accounts for existing liabilities. The Company will allocate
all items of income, gain, loss, deduction and credit among the parties in
accordance with this Agreement and distribute all assets available for
distribution to all parties in the ratio of the positive balances in their
Capital Accounts.

    10.03.        Articles of Dissolution. Upon the completion of the
distribution of the Company’s assets, the Company will file articles of
dissolution as required by the Act or any other state law. Each Member shall
take any advisable or proper action necessary to carry out the provisions of
this section.


ARTICLE XI: MISCELLANEOUS PROVISIONS

    11.01.        Notice. Except as otherwise provided in this Agreement, when
this Agreement makes provision for notice of any kind, the sending party shall
deliver or address the notice to the other party in person or by certified mail,
facsimile or nationally-recognized overnight delivery service at the following:

Company: 101 Park Avenue, Suite 1400   Oklahoma City, Oklahoma 73102  
Facsimile: (405) 280-7516     Manager: 101 Park Avenue, Suite 1400   Oklahoma
City, Oklahoma 73102   Facsimile: (405) 280-7516     SII: 101 Park Avenue, Suite
1400   Oklahoma City, Oklahoma 73102   Facsimile: (405) 280-7516     Supervisor:
Address set forth in the Supervisor's agreement with the Manager     Working
Manager Address set forth in the Working Manager's agreement with the Manager


        All notices run from the date the party delivers the notice to the other
party if service is made in person, by facsimile or by nationally-recognized
overnight delivery service; if service is made by certified mail, notice will
run three business days after the party places the notice with the United States
mail. Each party may change the party’s address by giving written notice to the
other parties.

Page 11

--------------------------------------------------------------------------------

    11.02.        Entire Agreement. Except for any Assignment and Assumption
Agreement entered into between the Manager and any Working Manager, and any
Master Agreement and Assignment and Assumption Agreement entered into between
the Manager and any Supervisor, this Agreement constitutes the entire agreement
of the parties with regard to the subject matter of this Agreement and replaces
and supersedes all other written and oral agreements and statements of the
parties relating to the subject matter of this Agreement.

    11.03.        Governing Law. Notwithstanding the place where the parties
execute this Agreement, the internal laws of Oklahoma shall govern the
construction of the terms and the application of the provisions of this
Agreement.

    11.04.        Headings. The headings used in this Agreement appear strictly
for the parties’ convenience in identifying the provisions of this Agreement and
shall not affect the construction or interpretation of the provisions of this
Agreement.

    11.05.        Binding Effect. This Agreement binds and inures to the benefit
of the parties and their respective successors, legal representatives, heirs and
permitted assigns.

    11.06.        Amendments. No amendments to this Agreement shall become
effective unless agreed to in writing by the Members whose Ownership Interests
equal a majority of the outstanding Ownership Interests. However, any amendment
that changes the amount of a Member’s Ownership Interest in the Company requires
the written consent of that Member.

    11.07.        Counterparts. The parties may execute this Agreement in
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one and the same instrument.

        In witness of their agreement, the parties have executed this Agreement
as of the day and year first set forth above.

Managing Partner:   Sonic Restaurants, Inc.  
 
By:
      

--------------------------------------------------------------------------------

(Vice) President     SII:   Sonic Industries, Inc.  
 
By:
      

--------------------------------------------------------------------------------

(Vice) President

Page 12

--------------------------------------------------------------------------------


MASTER AGREEMENT

        Sonic Restaurants, Inc. ("SRI"), an Oklahoma corporation; and ___
("____"), a ____ resident, enter into this Master Agreement (this "Agreement")
as of the ____ day of _____, 20__.

        W I T N E S S E T H:

        Whereas, SRI owns and operates Sonic drive-in restaurants in a number of
states, including ______; and

        Whereas, SRI and ___ intend to enter into certain general partnership
agreements and operating agreements for the purpose of operating certain Sonic
drive-in restaurants in ______ and other locations; and

        Whereas, SRI and ___ wish to set forth the terms and conditions of the
proposed partnership agreements and operating agreements and the contemplated
manner in which the respective entities will operate.

        Now, therefore, in consideration of the mutual covenants contained in
this Agreement, the parties agree as follows:

    1.        Covered Entities. Simultaneously with the execution of this
Agreement, SRI and ___ shall execute an assignment and assumption agreement with
SRI for each of the Sonic drive-in restaurants listed on Exhibit A to this
Agreement. Thereafter, SRI and ___ may execute additional assignment and
assumption agreements for the operation of future Sonic drive-in restaurants as
designated by amendment to this Agreement from time to time. The addition of
future entities to this Agreement shall take place on the basis of the mutual
agreement of SRI and ___. Either party may elect not to enter into an additional
partnership agreement, operating agreement or assignment and assumption
agreement with the other party in his or its sole and absolute discretion.

    2.        Option to Purchase Additional Ownership Interests. After ___ has
served as the supervisor or supervising partner of an entity covered by this
Agreement for two complete fiscal years ending August 31, ___ shall have the
right to acquire additional supervisor or supervising partner interests in that
entity out of SRI’s ownership interests pursuant to the following provisions:

    (a)        ___ may purchase an additional interest only if the entity’s net
royalty sales and net income (as defined below) increased during the preceding
fiscal year ending August 31.


    (b)        If eligible, ___ shall have the right to purchase up to an
additional 2% interest at the end of each consecutive two-year period.


    (c)        To purchase an additional interest, ___ must give SRI written
notice of ___‘s election to purchase the interest and specify the amount of the


--------------------------------------------------------------------------------

additional percentage interest being purchased not later than November 30 of
each eligible year.


    (d)        ___‘s purchase of any additional interest shall become effective
the following January 1, subject to SRI’s receipt of the purchase price for the
interest.


    (e)        The purchase price for ___‘s additional interest shall equal, on
a percentage point basis, the same amount as the original purchase price for
___‘s original interest in the entity.


    (f)        ___ shall pay the purchase price for the additional interest by
delivering a cashier’s check payable to SRI with ___‘s written notice of
election to purchase the interest.


    (g)        ___ may not purchase more than a cumulative total of an
additional 5% supervisor or supervising partner interest in each entity.


    (h)        ___ may not purchase an additional interest if it would result in
SRI owning less than 51% of an entity.


    3.        SRI’s Option to Purchase’s Interests. SRI shall have the right to
purchase any or all of ___‘s ownership interest in each entity covered by this
Agreement pursuant to the following provisions:

    (a)        SRI shall have the right to purchase any or all of ___‘s interest
effective immediately upon 30 days’ written notice to ___.


    (b)        The purchase price for ___‘s interest shall equal an amount
determined by multiplying ___‘s percentage interest being purchased times 6.25%
of the entity’s net royalty sales for the last 12 full months of operations
during the period ending with the second month preceding the date of SRI’s
election to purchase ___‘s interest.


    (c)        If the entity has not had 12 full months of operations during the
period ending with the second month preceding the date of SRI’s election to
purchase ___‘s interest, the purchase price for ___‘s interest shall equal ___‘s
original purchase price for the interest being purchased.


    (d)        On ___‘s fifth anniversary as the supervisor or supervising
partner of an entity and on each subsequent anniversary of that date, the
purchase price for ___‘s ownership interest shall increase through an increase
of one percentage point in the applicable percent of the entity’s net royalty
sales used in the foregoing calculation.


2

--------------------------------------------------------------------------------

    (e)        SRI shall pay ___ for the percentage interest purchased by
corporate check within a reasonable time after the end of the 30-day period, and
SRI shall have the right to offset any amounts due the entity or SRI from ___.


    4.        Net Royalty Sales and Net Income. The phrase “net royalty sales”
shall mean the amount reported as net royalty sales to Sonic Industries Inc. on
the profit and loss statements of the entity prepared in the format then being
required by Sonic Industries Inc. The phrase “net income” shall mean the amount
reported as net income to Sonic Industries Inc. on the profit and loss
statements of the entity prepared in the format then being required by Sonic
Industries Inc.

    5.        Transfer of Ownership Interest by ___. ___ shall not have the
right to transfer, assign or pledge any ownership interest or any other interest
in any entity formed with SRI pursuant to the terms of this Agreement without
the prior, written consent of SRI.

    6.        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with regard to the subject matter of this Agreement and
replaces and supersedes all other written and oral agreements and statements of
the parties relating to the subject matter of this Agreement. 

    7.        Waiver. The failure of a party to insist in any one or more
instances on the performance of any term or condition of this Agreement shall
not operate as a waiver of any future performance of that term or condition.

    8.        Interpretation.  The use of the masculine, feminine, or neuter
genders in this Agreement, when appropriate, shall include the masculine,
feminine or neuter gender, and the use of the singular, when appropriate, shall
include the plural, and vice versa.

    9.        Assignment. No party may assign any of the party’s rights or
delegate any of the party’s obligations under this Agreement.

    10.        Headings. The headings used in this Agreement appear strictly for
the parties’ convenience in identifying the provisions of this Agreement and
shall not affect the construction or interpretation of the provisions of this
Agreement.

    11.        Binding Effect. This Agreement binds and inures to the benefit of
the parties and their respective successors, legal representatives, heirs and
permitted assigns.

    12.        Amendments.  No amendment to this Agreement shall become binding
unless in writing and signed by all of the parties to this Agreement.

    13.        Time. Time constitutes an essential part of each and every part
of this Agreement.

    14.        Notice. Except as otherwise provided in this Agreement, when this
Agreement makes provision for notice or concurrence of any kind, the sending
party shall deliver or address

3

--------------------------------------------------------------------------------

the notice to the other party by certified mail, telecopy, or
nationally-recognized overnight delivery service to the following address or
telecopy number:

SRI: 101 Park Avenue   Oklahoma City, Oklahoma 73102   (405) 280-7627     ____:
________________________   ________________________   (____) ____-______

    15.        Governing Law. Notwithstanding the place where the parties
execute this Agreement, the internal laws of Oklahoma shall govern the
construction of the terms and the application of the provisions of this
Agreement. The federal and state courts in Oklahoma County, Oklahoma, shall
constitute the proper venue and forum for any action arising out of or in any
way related to this Agreement. Each party to this Agreement hereby consents to
any those court’s exercise of personal jurisdiction over the party in that type
of action and expressly waives all objections that the party otherwise might
have to that exercise of personal jurisdiction.

    16.        Severability. If a court of competent jurisdiction holds any
provision of this Agreement invalid or ineffective with respect to any person or
circumstance, the holding shall not affect the remainder of this Agreement or
the application of this Agreement to any other person or circumstance. If a
court of competent jurisdiction holds any provision of this Agreement too broad
to allow enforcement of the provision to its full extent, the court shall have
the power and authority to enforce the provision to the maximum extent permitted
by law and may modify the scope of the provision accordingly pursuant to an
order of the court.

        In witness of their agreement, the parties have executed this Agreement
on the day and year first above written.

SRI:   Sonic Restaurants, Inc.  
 
By:

   

--------------------------------------------------------------------------------

(Vice) President      
 
   Date:________________ ____:      
 
   

--------------------------------------------------------------------------------

 
 
   

--------------------------------------------------------------------------------

SSN:______  
 
  Date:________________

--------------------------------------------------------------------------------


EXHIBIT A

SDI of _ (# )




